Citation Nr: 0301663	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  96-08 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a fracture of the left knee currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served in the Navy Reserve, to include a period 
of active duty for training on June 17, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a fracture/dislocation of the left knee, and assigned a 
10 percent disability rating.

A hearing was held at the RO in June 1996.

In March 2000 the RO denied entitlement to service connection 
for traumatic Arthritis of the left knee.  The appellant did 
not appeal that decision.  Accordingly, this issue is not 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The residuals of the fracture of the left knee are 
manifested by limitation of flexion to 112 degrees and 
subjective complaints with good stability, no subluxation and 
no loss of function due to pain.  


CONCLUSION OF LAW

The schedular criteria for an increased initial evaluation 
for residuals of a fracture of the left knee currently 
evaluated as 10 percent disabling have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4.20, Part 4, 
Diagnostic Code 5299-5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date, with the exception of the amendments 
relating to claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  In this regard, the 
information and evidence needed is that which would 
demonstrate that an increased initial evaluation for 
residuals of a fracture of the left knee currently evaluated 
as 10 percent disabling was warranted.  Such action was 
accomplished by means of statement of the case, the 
supplemental statements of the case, and a December 1997 
letter from the RO to the veteran.  In July 2002 the RO 
informed the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which increased initial evaluation for residuals 
of a fracture of the left knee currently evaluated as 10 
percent disabling could be granted.  

He was also notified of the information needed through 
letters from VA seeking additional evidence.  In particular, 
in December 1997, he was notified by the RO that the Board 
had returned his case to the RO, and that additional 
information was needed.  He was advised that he was to 
furnish the names and addresses of all health care providers 
who have treated him for his increased initial evaluation for 
residuals of a fracture of the left which were not currently 
of record.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the letter from the RO furnished the veteran and 
his representative in July 2002 sets forth the duty to assist 
requirements of the VCAA.  In view of these actions by VA, 
the Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  The RO has requested 
the veteran to furnish information in order to obtain 
December 1994 treatment records.  No response has been 
received from the veteran.  VA has satisfied its duties to 
notify and assist the appellant in this case.  


FACTUAL BACKGROUND

Private hospital records show that the veteran was involved 
in an automobile accident on June 17, 1994.  Admission 
diagnoses included closed fracture of the left patella, and 
possible posterior ligamentous knee injuries.  Records also 
show that in June 1994 that the veteran underwent exploratory 
surgery on his left knee.  The pre-operative diagnosis was 
left knee instability.  The post-operative diagnosis was left 
knee with positive signs of a posterior cruciate 
posterolateral instability.  The medial collateral ligament 
was intact.  

A service medical record of June 1994 x-ray of the left knee 
gave an impression of fracture and probable laterally 
subluxed patella.  Another June 1994 x-ray of the left tibia 
and fibula showed that the knee joint was not adequately 
visualized on this study.  It was noted that at the shafts of 
the tibia and fibula that there was no acute fractures or 
dislocations seen.  He was discharged on June 24, 1994, in 
stable condition.

Service records in September 1994 show that that veteran was 
treated for his left knee.  The left knee was shown to have a 
full range of motion.  The impression was stable with good 
healing.  

The veteran underwent a VA examination of the left knee in 
March 1996.  The veteran stated that in June 1994 that he was 
in an automobile accident where the dash dropped on his left 
knee.  He stated that his posterior cruciate ligament was 
torn in the knee and so was the medial meniscus.  The veteran 
complained that fluid builds up in his knee when standing or 
exercising for a long time.  It was noted that there was a 
midline scar over the patella.  There were three puncture 
scars.  There was no swelling or deformity.  It was also 
noted that there was no subluxation, lateral instability, 
non-union, loose motion, or malunion of the left knee.  The 
left knee had flexion of 112 degrees, and extension to 0 
degrees.  The x-ray of the left knee showed status-post 
cruciate ligament repair with mild degenerative changes in 
the patello-femoral space.  There was normal alignment on 
standing views.  The diagnosis was post-traumatic arthritis 
of the left knee.  

A hearing was held at the RO in June 1996.  The veteran 
testified that he had arthritis of the left knee and that it 
was stable about 80 percent of the time.  He stated that he 
had occasional pain after exercise or extended use.  He 
stated that he wore a brace.  

The veteran underwent a VA examination of the left knee in 
November 1999.  The veteran had reported that he was in the 
Navy from 1992 through 1995.  In 1994 he injured his left 
knee in a civilian motor vehicle accident.  X-rays showed 
torn ligaments in the posterior cruciate ligament and the 
medial collateral ligament.  He stated that he had undergone 
reconstructive surgery in December 1994 and that the 
operation had gone well.  He stated that at the time of the 
examination that he had problems with cartilage and 
arthritis.  

The veteran claimed to have pain, weakness, stiffness, 
swelling, and locking.  He denied heat, redness, instability, 
giving away, fatigability, and lack of endurance.  He 
indicated positively that he had periods of flare-up that 
were precipitated with overuse.  He used a brace when 
exercising.  The veteran was employed by the VA, and was also 
a full-time student.  It was noted that his knee did not 
interfere with his work.  It was noted that motion stops when 
pain begins.  

The examiner found that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  It was noted that the veteran walked with no limp, 
cane or appliance.  The range of motion for the knee was 
noted as flexion on the right to 120 degrees and flexion on 
the left to 125 degrees.  Extension on the right was 0 
degrees and extension on the left was 0 degrees.  It was 
noted that there was a 10-centimeter mid-patella scar and a 
3-centimeter medial knee scar.  Stability was noted as good.  

X-ray of the knee shows fragments of metallic screws were 
present in the medial malleolus and extending through the 
posterior tibial epiphysis on the left.  The knee joints were 
noted as being well maintained bilaterally.  The impression 
was post-operative arthralgia of the left knee with no loss 
of function due to pain.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

In regard to the appropriateness of the diagnostic codes 
applied by the RO or the Board, where a disability is not 
specifically listed in the Schedule, the disability will be 
considered under criteria where the function affected, the 
anatomical localization, and the symptomatology are 
analogous.  38 C.F.R. § 4.20 (2002).

The RO has assigned a 10 rating for the residuals of a 
fracture of the left knee as analogous to Diagnostic Codes 
5299-5257 in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities, 38 C.F.R.§ 4.20, Part 
4.  Diagnostic Code 5257.  Knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  

Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002). 

To summarize, lay statements and testimony describing the 
symptoms of a disability is considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The first VA examination of the veteran's left knee was 
conducted in March 1996.  At that time his only complaint was 
that fluid built up in his knee when standing or exercising 
for a long time.  It was noted that there was a midline scar 
over the patella.  There were three puncture scars.  There 
was no swelling or deformity.  The examination did show some 
limitation of flexion with flexion to 112 degrees.  However, 
extension was normal.  Additionally, there was no 
subluxation, lateral instability, non-union, loose motion, or 
malunion of the left knee. 

During the recent November 1999 VA examination the veteran 
complained pain, weakness, stiffness, swelling, and locking.  
However, the examination showed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  His gait was unimpaired and there was only slight 
limitation of flexion.  The scars were apparently 
asymptomatic. 

The March 1996 and November 1999VA examinations do not do not 
show evidence of moderate recurrent subluxation and/or 
lateral instability that would satisfy the criteria necessary 
for a 20 percent rating under Diagnostic Code 5257.  
Additionally, the range of motion findings do not satisfy the 
criteria for a 20 percent rating.  

As such, the Board is satisfied that the degree of functional 
impairment due to pain as set forth in the DeLuca case is 
contemplated in the current 10 percent rating for the left 
knee disorder.  The Board has also considered functional 
impairment due to pain as set forth in the Deluca case.  
However, the VA examiner in November 1999 indicated that 
there was no loss of function due to pain.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the service-connected residuals of a fracture of 
the left knee.  Consequently, the benefit-of-the-doubt rule 
does not apply in this case, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). The Board further finds that the ratings currently in 
effect are the highest warranted during the appeal period for 
the left knee disability.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).


ORDER

Entitlement to an initial increased evaluation for residuals 
of a fracture of the left knee is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

